DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 6-15, 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,836,207.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 9,836,207 contains every element of claims 1-4, 5-15, 17-19 of the instant application and thus anticipated the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claims 1-4, 6-15, 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,397, 523.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 11,397, 523 contains every element of claims 1-4, 5-15, 17-19 of the instant application and thus anticipated the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claims 5, 7, 16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,836,207 and U.S. Patent No. 11,397, 523 in view of the references cited below. Although the conflicting claims are not identical, claims 1-20 of U.S. Patent No. 9,836,207 and U.S. Patent No. 11,397, 523. contains every element of claims 5, 7, 16 and 20 of the instant application except for some obvious variations. However, the obvious variations were well-known, for example, in view of prior art cited in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is incomplete.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, Pub. No. US 2014/0085487), Bandyopadhyay et al. (“Bandyopadhyay, Pub. No. US 2012/0009896), and Castleman et al. (“Castleman”, Pub. No. 2012/0190388).
Per claim 1, Park teaches a non-transitory computer readable storage medium having stored thereon computer-executable instructions that, when executed by a processor, cause a mobile client device to:
provide a messaging graphical user interface of a messaging application, the messaging graphical user interface comprising: a communication thread including a plurality of exchanged electronic messages in a first portion ([0046]); and 
a second portion comprising a preview of one or more multimedia content items from a camera roll of a mobile device ([0047]; [0077]; [0078]; [0102]);
receive a selection of a preview of a multimedia content item, send the multimedia content item as an electronic message and add the multimedia content item to the communication thread ([0061]; [0063]; [0065]);
Park does not specifically teach a preview of one or more multimedia content items from a camera roll of a mobile device; provide, without navigating away from the messaging application, the multimedia content item together with one or more editing controls; edit the multimedia content item based on user interaction with an editing control of the one or more editing controls; send the edited multimedia content item as an electronic message; and add the edited multimedia content item to the communication thread.
However, Bandyopadhyay teaches a preview of one or more multimedia content items from a camera roll of a mobile device (fig. 3B; [0072]; [0101]).
Castleman teaches provide, without navigating away from the messaging application, the multimedia content item together with one or more editing controls (figs. 2-3; [0027]; [0029]; [0033]; [0034]; [0057]; which show instant messaging application provide functionality to allow a user to edit an image within the instant messaging application); edit the multimedia content item based on user interaction with an editing control of the one or more editing controls (figs. 4 and 5; [0042]; [0043] [0055]; [0058]); send the edited multimedia content item as an electronic message and add the edited multimedia content item to the communication thread ([0054]; [0055]; [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Bandyopadhyay and Castleman in the invention of Park in order to allow the users to access to the camera roll to view previously taken photos and in order to provide the user with access to functionality to allow a user to edit an image within the instant messaging application. 
Per claim 2, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the one or more multimedia content items comprise one or more digital photographs or digital videos (Park, [0050]; [0054]; [0066]).
Per claim 3, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the computer-executable instructions, when executed by the processor, cause the mobile client device to edit the multimedia content item without editing a corresponding version of the multimedia content item stored within the camera roll (Park, [0047]; [0050]; [0054]; Bandyopadhyay, fig. 3B; [0072]; [0101]; Castleman, [0029]; [0042]).
Per claim 4, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the computer-executable instructions, when executed by the processor, cause the mobile client device to provide the multimedia content item together with one or more editing controls by providing one or more of a crop editing control, an auto-edit control, or a color edit control (Park, [0050]; [0054]; [0066]; Castleman, [0043]; [0044]).
Per claim 5, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the computer-executable instructions, when executed by the processor, cause the mobile client device to edit the multimedia content item based on user interaction with an editing control of the one or more editing controls without utilizing a separate editing application (Castleman, figs. 2-3; [0027]; [0029]; [0033]; [0034]; [0057]).
Per claim 6, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the mobile client device to (Park, [0050]; [0054]; [0066]; Castleman, [0043]; [0044]).
Per claim 7, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the computer-executable instructions, when executed by the processor, cause the mobile client device to provide, without navigating away from the messaging application, the multimedia content item together with one or more editing controls by replacing with the communication thread and the second portion with an enlarged version of the multimedia content item compared to the preview of the multimedia content item with the one or more editing controls (Park, [0055]; [0058]; [0106]; Castleman, fig. 5; [0027]; [0029]; [0033]; [0034]; [0057] ).

Claims 8, 9, 15, and 16 are rejected under the same rationale as claims 1, 4, 3, 5 respectively.

Per claim 13,  the modified Park teaches the mobile device as recited in claim 8, wherein the at least one processor configured to cause the mobile device to: provide the multimedia content item together with one or more editing controls by providing a copy of the multimedia content item in a user interface in place of the messaging graphical user interface, and edit the multimedia content item based on user interaction with the one or more editing controls by editing the copy of the multimedia content item (Park, [0047]; [0050]; [0054]; Bandyopadhyay, fig. 3B; [0072]; [0101]; Castleman, fig. 5; [0029]; [0042]; [0058]).
Per claim 14, the modified Park teaches the mobile device as recited in claim 13, wherein the at least one processor configured to further cause the mobile device to: crop the preview of each of the one or more multimedia content items to a size that allows multiple previews to fit within a scrollable multimedia content item display area, and provide a plurality of cropped previews simultaneously together within the scrollable multimedia content item display area (Park, [0055]; [0058]; [0079]; [0106]; Bandyopadhyay, fig. 3B; [0072]; [0101]; Castleman, [0034]).

Claims 17-20 are rejected under the same rationale as claims 1, 13, 3 and 5 respectively.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, Pub. No. US 2014/0085487), Bandyopadhyay et al. (“Bandyopadhyay, Pub. No. US 2012/0009896),  Castleman et al. (“Castleman”, Pub. No. 2012/0190388), and Stallings et al. (“Stallings”, Pub. No. US 2010/0169772).
Per claim 10, the modified Park teaches the mobile device as recited in claim 8, wherein the at least one processor configured to further cause the mobile device to: in response to a detected touch gesture selection of the preview of the multimedia content item, provide a first control, wherein the first control is a first editing control and provide the multimedia content item together with one or more editing controls in response to selection of the first editing control (Park, [0061]; Castleman, fig. 5, [0042]; [0043]; [0054]; [0055]; [0058]).
The modified Park does not specifically teach press and hold touch gesture of the preview of the multimedia content item, provide a first editing control. However, Stalling teaches a press and hold touch gesture of the preview of the multimedia content item, provide a first editing control ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Stalling in the invention of the modified Park in order to provide the users with one or more editing functions based on detected touch inputs. 
Per claim 11, the modified Park teaches the mobile device as recited in claim 10, wherein the at least one processor configured to cause the mobile device to, in response to the detected press-and-hold touch gesture selection of the preview of the multimedia content item, provide a second control adjacent to the first control, wherein the second control overlaid on the selected preview of the multimedia content item is a send control (Park, [0061]; Castleman, fig. 5, [0042]; [0043]; [0054]; [0055]; [0058]; [0061];  Stallings, [0057]).
Per claim 12, the modified Park teaches the mobile device as recited in claim 11, wherein the at least one processor configured to cause the mobile device to in response to the detected press-and-hold touch gesture selection of the preview of the multimedia content item, blur the selected preview of the multimedia content item underlying the first control and the second control (Park, [0061]; Castleman, fig. 5, [0042]; [0043]; [0054]; [0055]; [0058]; [0061];  Stallings, [0057]).
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175